United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2911
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Pedro O. Montoya,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 31, 2009
                                 Filed: September 2, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       The district court1 sentenced Pedro Montoya to 180 months in prison after he
pled guilty to a drug count and a forfeiture count pursuant to a written plea agreement
that contained a waiver of appeal rights. In a brief filed under Anders v. California,
386 U.S. 738 (1967), counsel challenges the prison sentence and asserts an
ineffective-assistance claim on Montoya’s behalf. Montoya has filed a pro se
supplemental brief, claiming that he was misled by counsel about the length of his
prison sentence.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We enforce the appeal waiver contained in the written plea agreement, because
the record indicates that Montoya entered into the agreement and the waiver
knowingly and voluntarily, the appeal falls within the scope of the waiver, and
enforcing the waiver would not result in a miscarriage of justice. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (describing conditions for
enforcing appeal waiver and discussing narrowness of miscarriage-of-justice
exception; alleged misapplication of Guidelines or abuse of discretion is not subject
to appeal in face of valid appeal waiver); United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). To
the extent the ineffective-assistance claim falls outside the scope of the appeal waiver,
we decline to review it in this direct appeal. See United States v. Ramirez-Hernandez,
449 F.3d 824, 826-27 (8th Cir. 2006).

      Further, we reviewed the record independently in accordance with Penson v.
Ohio, 488 U.S. 75 (1988), and find no nonfrivolous issues beyond the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss the
appeal.
                     ______________________________




                                          -2-